OPINION — AG — ** MUNICIPALITY — AUTHORITY TO ZONE ** A MUNICIPALITY OR CITY PURSUANT TO AUTHORITY TO GRANT TO IT BY VIRTUE OF 11 O.S. 401 [11-401], AND AS CONSTRUED BY THE OKLAHOMA SUPREME COURT CLEARLY HAS A PLENARY AUTHORITY TO REGULATE THE USE OF PROPERTY WITHIN ITS LIMITS. THE ZONING, AS A UNIT, OF A AREA IN EXCESS OF ONE LEGALLY PLATTED LOT IS NOT PER SE CONSTITUTIONAL. THERE IS NO STATUTORY AUTHORITY FOR THE ASSESSED VALUATION OF A PARTICULAR TRACT OF LISTED PROPERTY TO BE REASSESSED SOLELY BECAUSE OF A CHANGE IN ZONING. IT IS THE MANDATORY DUTY OF THE COUNTY ASSESSOR TO CONTINUALLY ADJUST AND CORRECT SUCH ASSESSED VALUATIONS TO REFLECT THE VALUE OF THE PROPERTY AS DEFINED IN ARTICLE X, SECTION 8 OKLAHOMA CONSTITUTION, AS AMENDED, AND 68 O.S. 2427 [68-2427](B) . ASSESSED VALUATION FOR INDIVIDUAL TRACTS OF PROPERTY AS DETERMINED BY THE COUNTY ASSESSOR IN ACCORDANCE WITH ARTICLE X, SECTION 8 OF THE OKLAHOMA CONSTITUTION AND 68 O.S. 2427 [68-2427](B) ARE TO BE PROPERLY APPLIED TO THE RESPECTIVE TRACTS OF PROPERTY LISTED BY THE COUNTY ASSESSOR. (ZONING, CITY, AUTHORITY STRUCTURES, BUILDINGS, DIVIDED TRACTS) CITE: 11 O.S. 402 [11-402], 11 O.S. 401 [11-401], 68 O.S. 2436 [68-2436] [68-2436](D), 68 O.S. 2481.1 [68-2481.1], 68 O.S. 2427 [68-2427] [68-2427](B) (STEVEN E. MOORE)